DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt amendment and remarks filed 12/28/2021.
Claims 1, 3-17 and 19-20 are amended.
Claims 2, 18 and 21-24 are canceled.
New claims 25-32 are added.
Claims 1, 3-17, 19-20 and 25-32 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/077790 filed 10/11/2018, which claims benefit of 62/570,748 filed 10/11/2017 and which claims benefit of EP application 17205538.6 filed 12/05/2017.
Improper Multiple Dependent claims:
The objection of claims 4-20 and 24 are under 37 CFR 1.75(c) as being in improper form (See MPEP § 608.01(n)) is withdrawn in light of amendment to claims 4-17 and 19-20 and the cancelation of claims 18 and 24.     

Claim Rejections - 35 USC § 112


The rejection of claims 3-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to claims 3-17, 19-20 and the cancelation of claims 18 and 22-24.

Response to Arguments
i) Applicant’s argument that the ordinary skilled artisan would not have reasonable expectation that adding silicone hybrid polymer to KULAKOFSKY would provide different pharmacokinetic profile is not persuasive because at least claim 1 is a transdermal therapeutic system (TTS) that comprises a backing layer, guanfacine-containing layer and silicone acrylic hybrid polymer and where the guanfacine-containing layer is a matrix layer comprising guanfacine and at least one silicone acrylic hybrid polymer.   No specific amounts of guanfacine and silicone acrylic hybrid polymer are named in the claim that would be different from the modified composition of KULAKOFSKY.   Further, the addition of the silicone acrylic hybrid polymer to KULAKOFSKY would predictably adjust solubility of drug in the polymer matrix or affect the delivery of drug from the polymer matrix of the transdermal therapeutic system of KULAKOFSKY.  
ii) Secondly, applicant argues that Loubert is completely silent on matrix layer having a stimulant and non-stimulant active agent and that Loubert does not provide any reason as to why the skilled artisan would use its polymers in a matrix layer system to deliver two active agents such that each active agent has a different pharmacokinetic profile   
Response: Applicant’s argument above is not persuasive because a) the TTS of claim 1 does not contain two actives; the TTS of claim 1 does not also contain a stimulant active and non-stimulant active.   b) Loubert was relied upon for teaching the use of silicone-acrylate pressure sensitive adhesives in transdermal systems that solubilize drug in the matrix.   Loubert was not relied upon for the teaching a TTS that has stimulant active agent and non-stimulant active agent.
iii) Applicant further argues that while Loubert teaches clonidine, Loubert is silent regarding guanfacine and does not provide basis for alleging that a skilled artisan should use its silicone acrylate hybrid polymer to deliver a stimulant and an equivalent non-stimulant therapeutically active agent at different pharmacokinetic profiles.   Therefore, applicant argues that a person of ordinary skill in the art would not have had any reason to combine the polymer matrix of KULAKOFSKY with Loubert’s reservoir having silicone acrylate hybrid composition.
Response: It must be noted that KULAKOFSKY teaches blend of acrylic polymer and silicone polymer (paragraph [0077]).   Applicant’s specification at paragraph [0040] of the original specification refers to silicone acrylic hybrid polymer as comprising a silicone phase and an acrylic phase.   Thus, a blend of acrylic and silicone polymer meets the requirement of a hybrid polymer.   Loubert teaches that silicone hybrid polymer has been used in TSS systems for delivery of active agents where the active agents are solubilized.   Clonidine and guanfacine have been known to have effects on ADHD and hypertension.   Clonidine and guanfacine are thus functionally equivalent and each of them have been known to be suitable for transdermal delivery (KULAKOFSKY and Loubert).   Therefore, at the effective date of the invention the ordinary skilled artisan would be reasonably expect that blend of acrylic and silicone polymer such as silicone acrylic hybrid polymer would predictably be effective in delivery of drugs such as guanfacine or clonidine.
iv) on pages 13 and 14, from the first full paragraph of page 13 to the second full paragraph of page 14, applicant points to examples 1a, 1b, 2a and 2b as showing that the presence of silicone acrylic hybrid polymer provides unexpected results as regards permeation of guanfacine.
Response: The examiner disagrees.   At best, the data is not clear.   Examples 1a and 1b and 1c all contain silicone acrylic hybrid polymer and guanfacine in specific amounts.   At the end of the tables, the data in tables 1a and 1b provided area weight g/m2 and API loading in g/cm2.   None of the area per weight and loading API of g/cm2 is in at least claim 1.  Examples 2a, 2b and 2c also have weight g/m2 and API loading in g/cm2.   Again, none of the area per weight and loading API of g/cm2 is in at least claim 1.   Therefore, the composition used to generate the data in tables 1.2 and 2.2 are not commensurate in scope with at least claim 1.       
 v)  On page 14, under the section addressing claim 18 and up to the first full paragraph of page 15, applicant argues that the rejection of claim 18 is moot because claim 18 has been canceled. 
Response: The examiner agrees with applicant that the rejection of claim 18 as presented in the office action of 09/02/2021 is moot in light of the cancellation of claim 18.
vi) Provisional Double Patenting Rejection: Applicant has disagreed with the rejection without providing reasons for the traversal.   Applicant has also indicated that applicant may consider filing terminal disclaimer upon the identification of allowable subject matter.   The rejection is still found proper. The rejection is maintained below.  
 
Claim Rejections - 35 USC § 102

The rejection of claim(s) 21-24 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KULAKOFSKY et al. (US 20150342899 Al) is withdrawn/moot in light of the cancelation of claims 21-24.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-17 and 19-20 and new claims 25-26 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 Al) in view of Loubert et al. (EP 2 599 847 A1, cited by applicant in 1449) for reasons of record and modified to address claims that have been canceled.
The amendment to claim 1 does not change the scope of claim 1.
Claim 1 is a transdermal therapeutic system comprising backing layer and guanfacine containing layer; and the transdermal therapeutic system contains at least one silicone acrylic hybrid polymer and that the guanfacine containing layer comprises guanfacine and at least one silicone acrylic hybrid polymer.
KULAKOFSKY teaches transdermal drug delivery system comprising polymer matrix
comprising clonidine or guanfacine, backing layer and release liner (see the whole document
with emphasis on paragraphs [0008]-[001 l]) and with the guanfacine present as a free base
(paragraph [0046]). The polymer matrix comprises pressure sensitive adhesive polymer with
the therapeutically active agent such as guanfacine or clonidine dispersed or dissolved therein; the polymer matrix further comprises plasticizers, enhancers, co-solvents, fillers, antioxidants, solubilizers or other additives (paragraph [0031]); in some embodiments, the pressure sensitive polymer matrix comprises silicone polymer (paragraph [0066]-[0071]).   Guanfacine, a non-stimulant is present in specific embodiments at about 5, 6, 7, 8, 9 and about 7% based on the weight of the polymer matrix (paragraph [0049]) and the polymer matrix is the guanfacine containing layer because the polymer matrix contains the guanfacine.
The pressure sensitive adhesive polymer meets the limitation of self-adhesive polymer of instant claim 3 because gleaning from the as filed disclosure shows that pressure sensitive adhesive polymer is described as self-adhesive (see page 6, lines 43-44 of the instant disclosure).
KULAKOFSKY teaches that in some embodiments, acrylic polymer constitutes up to 100% by weight of the polymer content of the polymer matrix (paragraph [0065]); and in some embodiments, the polymer matrix comprises silicone polymer (paragraphs [0066] and [0067]); and in other embodiments, the polymer matrix comprises blend of acrylic polymer, polysiloxane and PVP (paragraph [0077]).   In yet another embodiment, the polymer blend is chosen so as to affect the rate of drug delivery and/or to adjust the solubility of the drug in the matrix (paragraph [0078]).
For claim 1, While KULAKOFSKY is suggesting the use of blends of polymer to adjust solubility of drug in the polymer matrix or to affect the delivery of drug form the polymer matrix of the transdermal therapeutic system, KULAKOFSKY differs from claims 1 and 2 by not using silicone acrylic hybrid polymer.   KULAKOFSKY discloses clonidine and guanfacine as equivalent non stimulant therapeutically active agents (paragraph [0096]).
It is known in the art that silicone acrylate hybrid compositions (see the whole document of Loubert et al. EP 2 599 847 A1 with emphasis on the title and abstract) in the form of transdermal delivery system such as patch (paragraphs [0003], [0004], [0061], [0080]) have been known for delivery of active agents including clonidine (paragraphs [0063], [0064]).   KULAKOFSKY has disclosed that clonidine and guanfacine equivalent non stimulant therapeutically active agents (paragraph [0096]) that are delivered by its transdermal therapeutic system.
Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to use silicone acrylic hybrid polymer in the polymer matrix of KULAKOFSKY because the silicone acrylic hybrid polymer would predictably adjust solubility of drug in the polymer matrix or affect the delivery of drug from the polymer matrix of the transdermal therapeutic system of KULAKOFSKY. 
   Thus, the teaching of KULAKOFSKY as modified by Loubert renders obvious claim 1.
For claim 4, KULAKOFSKY teaches that the non-stimulant therapeutic agent can be present in a free base form (paragraph [0046]) and guanfacine is named as a non-stimulant therapeutically active agent (paragraph [0096]). 
For claim 5, the non-stimulant active agent, of which guanfacine is one, is present at 1-10% or about 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10% (paragraph [0049]) and the individual amounts of about 5-10 lies in the claimed range of 3-16%, rendering he requirement of claim 5 prima facie obvious.
For new claims 25 and 26, KULAKOFSKY teaches that the non-stimulant active agent, of which guanfacine is one, is present at from about 0.1% to about 50% (paragraph [0049]) which is interpreted as 0.1 mg to 50 mg per the transdermal system.   This range overlaps the claimed ranges of 1-100 mg/TTS (new claim 25) and 8-72 mg/TTS (new claim 26).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
For claim 6, the acrylic polymer is suggested to be present at 2-95% or 5-85% (paragraph [0054]) or 25-97% (paragraph [0062]).   But because, the polymer matrix is chosen so as to affect the rate of drug delivery and/or to adjust the solubility of the drug in the matrix (paragraph [0078]), it follows that the polymer in the polymer matrix is a results effective quantity such that at the effective date of the invention, the artisan would be motivated to optimize the composition of KULAKOFSKY with respect to amount of the silicone acrylate hybrid polymer, including the ratio of the silicone to the acrylate, in order to predictably affect the rate of drug delivery and/or to adjust the solubility of the drug in the matrix (paragraph [0078]).
For claims 7-10, the silicone acrylate hybrid polymer of silicone acrylate hybrid pressure sensitive polymer of the composition of KULAKOFSKY as modified by Loubert is the same as the polymer required in claims 7-10.   Reaction between 7(a) and 7(b) and the process of making the silicone acrylate hybrid polymer of claims 8-10 is how the silicone acrylate hybrid polymer is made and process of making a product in product claims does not accord patentable weight to the product.   Claims 7-10 are product claims and are rendered prima facie obvious by KULAKOFSKY as modified by Loubert.
For claims 11-14, the further presence of plasticizers, enhancers, co-solvents, fillers, antioxidants, solubilizers or other additives (paragraph [0031]), polyols and/or isopropyl palmitate (paragraph [0081]), PVP (paragraphs [0072]-[0076] renders the therapeutic system of claims 11-14 prima facie obvious.
For claim 15, KULAKOFSKY is silent on the area weight of the guanfacine containing layer.   However, there is no demonstration that the recited area weight of the guanfacine containing provides unexpected results.
Claims 16 and 17 depends on claim 1.   No amounts of guanfacine is recited to be contained in the transdermal therapeutic system of claim 1.   Thus, the steady state concentration and AUC values recited would be inherently achieved by the transdermal therapeutic system of KULAKOFSKY.
For claim 19, KULAKOFSKY teaches that the transdermal drug delivery system can be applied to the skin of human to treat ADHD (at least claims 14-16).
For claim 20, KULAKOFSKY teaches that the transdermal delivery system is applied to the skin for a duration of up to 24 hours (claims 14-16; paragraphs [0012], [0050] and [0095]).     Up to 24 hours is at least 24 hours thereby rendering claim 20 prima facie obvious.
For new claims 31 and 32, KULAKOFSKY teaches that the transdermal delivery system is applied to the skin for a duration of up to 24 hours or longer (claims 14-16; paragraphs [0050] and [0095]).   The longer than 24 hours is encompassed within the at least 72 and 84 hours recited in new claims 31 and 32 respectively.   There is no demonstration in the as filed specification application of the transdermal system on the skin for at least 72 and/or 884 hours provides unexpected results.  The longer than 24 hours renders obvious the at least 72 and 84 hours because longer that 24 hours in overlaps and encompasses at least 72 and 84 hours.
Therefore, KULAKOFSKY in combination with Loubert, cited by applicant in 1449, renders claim 1, 3-17 and 19-20 and new claims, 25-26 and 31-32 prima facie obvious.

The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 Al) in view of Loubert et al. (EP 2 599 847 A1, cited by applicant in 1449) as applied to claim 1, and further in view of BERN KNOPF ("Guanfacine (INTUNIV) for Attention-Deficit Hyperactivity Disorder" in STEPS, New Drug Reviews, February 15, 2011, www.qqfp.org/cfp). (Year: 2011) is withdrawn in light of the cancelation of claim 18.

New Rejection 
Necessitated by Amendment
Claim Rejections - 35 USC § 103
Claim 1, 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 Al) in view of Loubert et al. (EP 2 599 847 A1, cited by applicant in 1449), as applied to claims 1 and 19, and further in view of BERN KNOPF ("Guanfacine (INTUNIV) for Attention-Deficit Hyperactivity Disorder" in STEPS, New Drug Reviews, February 15, 2011, www.qqfp.org/cfp). (Year: 2011).
Claim 30 depends on claim 19; and claim 19 depends of claim 1.   KULAKOFSKY in combination with Loubert has been described above to render claims 1 and 19 prima facie obvious.
For claim 30, KULAKOFSKY teaches that the transdermal drug delivery system can be
applied to the skin of human to treat ADHD. KULAKOFSKY differs from claim 18 because
KULAKOFSKY does not identify the age group that can be treated with the guanfacine transdermal system/patch.   The age group recited in claim 30 is from 6-17 years of age. However, it is known in the art that guanfacine is administered to children six to 17 years of age to treat ADHD (see whole review article by BERNKNOPF). Therefore, at the effective date of the invention the artisan would be motivated to use the transdermal drug delivery system of
KULAKOFSKY to treat ADHD because guanfacine has been known to be effective in treating
ADHD in children 6-17 years of age and expect that the application of the transdermal delivery
system would effectively treat ADHD in children 6-17 years of age.
Therefore, KULAKOFSKY in combination with Loubert and further in view of BERNKNOPF renders claim 30 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17, 19-20, 25-26 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21; 1-15 and 17-22 of copending Application Nos. 16/755,043 and 16/755,049 (reference application) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For 16/755,043: The difference between the examined claims and the co-pending claims is that the co-pending claim1 does not silicone acrylate hybrid polymer; co-pending claim 2 recites silicone polymer and the claims use silicone acrylate hybrid polymers in co-pending claims 8 and 12.   Thus the co-pending claims render the examined claims prima facie obvious.
For 16/755,049: The difference between the examined claims and the co-pending claims is that the co-pending claim 1 does not recite silicone polymer.   But co-pending co-pending claims 6 and 12 uses silicone acrylate hybrid polymers in the polymer matrix.   Thus, the co-pending claims render the examined claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

New claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613